In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-18-00292-CV
        ___________________________

IN RE NAUTILUS INSURANCE COMPANY, Relator




                Original Proceeding
          Trial Court No. 048-291812-17


     Before Sudderth, C.J.; Meier and Kerr, JJ.
                   Per Curiam
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and

emergency motion for temporary relief and is of the opinion that all relief should be

denied. Accordingly, relator’s petition for writ of mandamus and emergency motion

for temporary relief are denied.

                                                    Per Curiam

Delivered: September 19, 2018




                                         2